Matter of Ephraim (2015 NY Slip Op 05773)





Matter of Ephraim


2015 NY Slip Op 05773


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Friedman, J.P., Renwick, Moskowitz, Clark, JJ.


14676 4109/06

[*1] In re Martin Ephraim, as 	File Fiduciary of the Deceased Executor for the Estate of Ronald D. Myers., Decedent.
Martin Ephraim, Petitioner-Appellant, 
vAnne O'Connor, Objectant-Respondent.


Thomas D. Shanahan, P.C., New York (Thomas D. Shanahan of counsel), for appellant.
Farrell Fritz, P.C., Uniondale (Eric W. Penzer of counsel), for respondent.

Order, Surrogate's Court, New York County (Nora S. Anderson, S.), entered February 18, 2014, which, to the extent appealed from as limited by the briefs, denied petitioner's motion for summary judgment dismissing objectant's objections to an accounting of the Estate of Ronald D. Myers (decedent), and granted objectant's cross motion for summary judgment on her objections to the distribution of decedent's non-IBM stock to petitioner, unanimously affirmed, without costs.
Decedent's will, which apparently was prepared without the assistance of legal counsel, bequeathed "all monies" to his mother, and "all [s]tocks of I.B.M." and "all personal property" to his life partner. Decedent's mother and his life partner, both now deceased, were named as coexecutors of decedent's estate, which included stock in companies other than IBM.
The court properly interpreted the will as intending to bequeath to decedent's mother the stock in companies other than IBM, in view of the limiting language of the bequest to his life partner and the broad language of the bequest to his mother (see Matter of Cord , 58 NY2d 539, 544 [1983]). If decedent viewed stock as "personal property," he would not have expressly noted the bequest of the IBM stock, since it would have been included in the more general bequest to his life partner.
The court properly relied on the language of the will in discerning decedent's intent (see Matter of Cord , 58 NY2d at 544). Since the will referred to decedent's life partner as a "close friend," the court's reference to decedent's life partner as a "friend" does not show that the court relied on a presumption in favor of relatives or that it marginalized or disregarded decedent's [*2]long-term relationship with his life partner.
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK